DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 07/05/2022.
	Claims 1 and 3-22 are pending.
	Claim 2 is cancelled. 
	Claim 9 is withdrawn since Applicant has indicated that said claim is not directed to Applicant’s elected species.
	Claims 1, 3, 4, 7, 20, and 21 are currently amended.
	Claims 1, 3-8, and 10-22 are currently under consideration to the extent that they read upon Applicant’s elected species.
	NOTE: Applicant elected – 
The active being 4-hydroxybenzyl alcohol “which can be applied either directly or indirectly by applying Sinapis alba plant extract or seed meal, thereby forming the 4-hydroxybenzyl alcohol in situ by hydrolysis in the soil”.  It is appreciated that Applicant has indicated by the election of this “single species” that direct application of 4-hydroxybenzyl alcohol and indirect application of 4-hydroxybenzyl alcohol by applying Sinapis alba plant extract or seed meal are considered to be equivalent, and within the scope of a single species
A trap crop is present, and specifically Solanum sisymbriifolium
The active is utilized greater than 0 -3 feet from the trap crop
The active is utilized in an amount of greater than 0 to 100lbs/acre
The soil is contacted with 4-hydroxybenzyl alcohol from greater than 0 to 6 months before the nematicide is applied
Both a nematicide and a hatch factor are present and the hatch factor is a potato root leachate

Withdrawn Rejections
The rejection of claims 1, 13-17, 19, and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Meyer et al (HortTechnology, 2015) is withdrawn in view of Applicant’s amendment to incorporate the limitations of claim 2 into claim 1.
The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Meyer et al (HortTechnology, 2015), Dias (Eur J Plant Path, 2012), and Sobczak et al (MPMI, 2005) is withdrawn in view of Applicant’s cancellation of said claim.

Rejections Maintained and Made Again in view of Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, and 10-22 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al (HortTechnology, 2015)(IDS Reference), Dias (Eur J Plant Path, 2012), and Sobczak et al (MPMI, 2005).
Meyer teaches the application of Indian mustard (Brassica juncea) and yellow mustard (Sinapis alba) for the management of nematodes (see entire document for instance, Title, Summary, Table 1).  The instant method is directed to contacting soil that has, or is at risk of having, nematode eggs, encysted eggs, and certain types of nematode eggs.  It is noted that in an agricultural field, there is a risk of nematodes either imminently with the instantly sowed crop, or in future crops.  Meyer teaches the direct application of 850 lbs/acre of Sinapis alba meal, wherein when it rains, this results in contacting the soil with 4-hydroxybenzyl alcohol (see entire document for instance, page 194, center column, second paragraph).  Meyer teaches that the meal comprises a glucosinolate content of 132 μmol•g-1 meal for Sinapis alba meal (see entire document, for instance, page 193, center column, third paragraph), wherein the glucosinolate in Sinapis alba produces 4-hydroxybenzyl alcohol (see entire document, for instance, page 200, left column, first paragraph).  Further, it is noted that Applicant’s election evidences that within the scope of the instant Application, the application of 4-hydroxybenzyl alcohol through any of the mechanisms in which it could be applied are deemed equivalent.  The application of the Sinapis alba meal is taught as being done simultaneously with the fertilizer (see entire document, for instance, Abstract).  
Meyer, while teaching contacting the soil with 4-hydroxybenzyl alcohol for the management of nematodes, does not directly indicate that a trap crop is utilized.
Dias teaches that Solanum sisymbriifolium is a known trap crop for both root-know nematode species and potato cyst nematodes (see entire document, for instance, Abstract).  Further, Solanum sisymbriifolium root excudates can have nematode hatching properties (see entire document, for instance, Table 2).  Dias further teaches that Solanum sisymbriifolium cultivars could improve the efficacy of integrated pest management programs for nematode control (see entire document, for instance, page 177, left column, third paragraph).  Dias additionally states that different Solanum sisymbriifolium cultivars have differing inhibitory effects on different nematode cultivars (see entire document, for instance, Fig. 1).  Dias teaches that without a host plant it can take 15 years for potato cyst nematodes to hatch and die (see entire document, for instance, page 172, left column, first paragraph).  Dias teaches that antagonists are known to be used against nematodes, but antagonists alone have to be applied to the soil and the extent of their action hardly exceeds their depth of incorporation (see entire document, for instance, page 172, left column, first paragraph).  Dias teaches that an alternative approach to utilizing only an antagonist is to grow a trap crop and use an antagonist, and teaches that polyphenols have been known to have nematicidal activities (see entire document, for instance, page 172, left column, last paragraph).  Dias states that the date for destroying a trap crop must be carefully assessed to prevent nematode reproduction (see entire document, for instance, page 172, right column, second paragraph).     
Sobczak teaches that tomato plants are susceptible to potato cyst nematodes (see entire document, for instance, Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to utilize a combination of Solanum sisymbriifolium cultivars as taught by Dias as trap crops for reducing the PCN population and PCN density in the fields as taught by Meyer et al.  One would have been motivated to do so since Dias teaches the benefits of trap crops for PCN population and density reduction, and specifically states that Solanum sisymbriifolium as a trap crop can improve the efficacy of integrated pest management programs for PCN control, wherein Meyer is directed to nematode control on crop fields that comprise tomato plants, wherein further Sobczak teaches that tomato plants can be susceptible to PCN.  
With regard to the amounts, timing, and spacing of the components, first, it is noted that the amounts and location of the components are readily optimizable, and said optimization with will within the skill of one of ordinary skill in the art.  It is noted that, MPEP 2144.05 states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Further, MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Additionally, it is noted that when the Sinapis alba meal is applied to the field with the previous crop or with the trap crop, and the trap crop is planted into the field, there is necessarily Sinapis alba meal within the range of greater than 0 to 3 feet from the trap crop.  It is further noted that greater than 0 months includes any amount of time greater than exactly simultaneously.  Further, it is noted that there are several fertilizer steps taught in Dias (weekly, page 173, right column, last paragraph) wherein Meyer teaches the application of the Sinapis alba meal during fertilization, and therefore, there are multiple time periods when the components are being added, separated by various periods of time.  
Further, it is noted that by planting more than one cultivar of Solanum sisymbriifolium, one would be planting the trap crop as well as a hatching factor, since Dias teaches that the root extrudates of these cultivars have hatching factors for nematodes and reduce population densities to lower levels, wherein further, they have different levels of results against different nematode species.  Further, it is noted that by utilizing the mixture of both Indian mustard (Brassica juncea) and yellow mustard (Sinapis alba) as taught by Meyers, one is applying both the 4-hydroxybenzyl alcohol as well as an additional nematicide, since Meyers teaches Sinapis alba as a source of 4-hydroxybenzyl alcohol, wherein Brassica juncea is identified as being more nematotoxic (see the paragraph bridging pages 199 and 200).  
Response to Arguments and Declaration
	Applicant argues in the remarks and declaration filed 07/05/2022 that the understanding at the time of Meyer was published was incorrect, wherein Applicant indicates that the instant inventors had a different understanding than those at the time of the prior art.  Applicant’s argument is not found persuasive.  The prior art is not required to teach the same reasoning for adding components as Applicant, MPEP 2144 (IV) states “the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See, e.g., In re Kahn, 411 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).”
	Applicant further argues in the remarks and declaration that a person of ordinary skill in the art would not combine Meyer and Dias.  Applicant bases this assertion on the claim that “a person of ordinary skill in the art would not have combined a nematicide with a trap crop to control a nematode population, because the nematicide kills the nematodes where trap crops require live nematodes to be effective” (see remarks, page 8 of 13, and paragraph 18 of the declaration).  Applicant’s argument and declaration are not found persuasive.  Specifically, one of ordinary skill in the art would be motivated to utilize multiple different methods for killing nematodes, including the use of nematicides and trap crops, because the objective is the killing of nematodes.  The fact that the two different methods utilize different mechanisms does not teach against their combination, rather, it is motivation for their use – for the nematodes that escape the nematicide, the trap crop would be available.
	Applicant further argues in their remarks and declaration that Meyer discloses that mustard seed meals are phytotoxic.  Applicant’s argument is not found persuasive.  First, it is noted that one would readily optimize when, where, and concentration of the nematicide based on the needs of the field and the crop.  Second, Dias teaches that the trap crop ultimately must be destroyed in order to prevent PCN reproduction (see for instance, page 172, right column, second paragraph).  Further, Dias teaches that without the use of a trap crop it can take 15 years for all juveniles within the resistant cysts to hatch and die (see for instance, page 172, left column, first paragraph).  As such, one would have been motivated to utilize the trap crop to encourage the hatching of the PCN so that they can be killed with the nematicide.  As such, Applicant’s argument is not found persuasive.  
	Applicant further argues in the remarks and declaration that a person of ordinary skill in the art would not have selected S. alba or 4-hydroxybenzyl alcohol.  Applicant asserts that InM is more effective than YeM and therefore, one would not utilize YeM as instantly claimed.  Applicant’s argument is not found persuasive.  First, it is noted that a mere alternative in the prior art does not constitute a teaching away.  The prior art teaches differences in different components, but it would not motivate one not to utilize YeM.  Further, the prior art teaches a combination of InM and YeM.  Further Meyer also teaches that YeM has glucosinolate that produces 4-OH benzyl alcohol  which has some nematicidal activity (see paragraph bridging pages 199 and 200).  As such, the prior art recognizes that the two components are both nematicidal, but have at least to some degree different mechanisms of nematicidal activity.  As such, one would be motivated to utilize the combination to capitalize on their different mechanisms of action.  
	Applicant further argues that there is no expectation of success if Meyer and Dias were combined.  Applicant’s argument is not found persuasive.  Both Meyer and Dias are directed to killing nematodes with different mechanisms, wherein further, Dias teaches that by utilizing trap crops one can cause more of the nematodes to hatch, which would result in the nematodes being exposed to the nematicide, thereby resulting in a greater number of nematodes being killed.  
	Applicant additionally argues that Sobczak does not cure the alleged deficiencies of Meyer and Dias.  Applicant’s argument is not found persuasive since Sobczak is relied upon for the teaching that tomato plants are susceptible to potato cyst nematodes, wherein this express teaching of Sobczak is not disputed.
	For at least the above identified reasons, Applicant’s arguments are not found persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611